Citation Nr: 0033812	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-45 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from February 1965 to February 
1968 and from May 1973 to February 1975.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Denver, Colorado, which denied the veteran's request to 
reopen his claim for service connection for a psychosis.

The veteran's representative, in a November 2000 
presentation, raised the issue of service connection for 
post-traumatic stress disorder.  This issue is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1985, 
the veteran's claim for service connection for a psychosis 
was denied as new and material evidence had not been 
submitted.

2.  The evidence received since the September 1985 decision 
is new and probative to the question of whether the veteran's 
psychosis was aggravated in service.


CONCLUSION OF LAW

The evidence received since the rating decision dated in 
September 1985 is new and material; the veteran's claim for 
service connection for a psychosis is reopened. 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for a psychosis be reopened.  The 
veteran's claim for service connection for a psychosis had 
been denied in the September 1985 rating decision in which 
the claimed service connection for a psychosis was denied as 
no new and material evidence had been submitted.  The 
evidence which was of record at the time of the decision 
included the veteran's service medical and personnel records, 
VA treatment records, reports of VA examinations and medical 
records from Montana State Hospital.

Some of the records from Montana State Hospital as well as a 
record of VA hospitalization which began in June 1984 were 
received after a February 1984 RO decision which denied 
service connection for a psychosis as no new and material 
evidence had been submitted.  In summary, these records did 
not address whether the veteran's psychosis was aggravated in 
service.

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The documents which have been made part of the record since 
the September 1985 rating decision denying the claimed 
service connection for a psychosis as no new and material 
evidence had been submitted include copies of the veteran's 
service medical and personnel records, VA treatment records, 
and reports of several VA psychiatric examinations, including 
in April 2000.

In attempting to reopen his claim, the veteran again avers 
that his psychosis, which was developed between his two 
periods of active duty, was aggravated during his second 
period of active duty.  A veteran is entitled to compensation 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A VA physician, in the April 1999 report of examination, 
which was made part of the record since the September 1985 
rating decision, was of the opinion that the veteran's 
schizophrenia, which was present previous to his entry into 
the Marine Corps in 1973, was not exacerbated by his service 
in the Marine Corps.  In sum, an analysis shows that the 
evidence submitted since the September 1985 rating decision 
is certainly new and probative.  Accordingly, the Board of 
Veterans' Appeals (Board) finds that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a psychosis, and the September 1985 
rating decision denying service connection is not final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
psychosis.  To this extent, the appeal is granted.



REMAND

In light of the Board's decision holding that new and 
material evidence to reopen the claim of entitlement to 
service connection for a psychosis has been submitted, the 
case must be returned to the originating agency for de novo 
review of the claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, in remanding this 
case, compliance with the notice and duty to assist 
provisions contained in the new law is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO must 
consider whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.

Specific procedures to notify homeless veterans are set forth 
in 38 C.F.R. § 1.710.  It appears that the veteran may be 
homeless, therefore, upon remand, those procedures should be 
followed.


Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for a psychosis by considering all the 
evidence of record.  The RO must first 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a comprehensive 
explanation of the decision.  They should 
be afforded the appropriate period of 
time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran unless he receives further 
notice.  The purpose of this REMAND is to afford the veteran 
due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


